640 N.W.2d 576 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Larry Donnell ELLIOTT, Defendant-Appellant.
Docket No. 120268, COA No. 223581.
Supreme Court of Michigan.
March 22, 2002.
On order of the Court, the delayed application for leave to appeal from the August 31, 2001 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, C.J., concurs and states as follows.
I concur in the order denying leave to appeal, but I continue to adhere to the views expressed in my dissenting statement in People v. Maffett, 464 Mich. 878, 633 N.W.2d 339 (2001).